This is an appeal from an order dismissing the defendant's application for an order setting aside the interlocutory decree herein after an order sustaining, without leave to amend, the plaintiff's demurrer to said *Page 368 
application. The facts of the entire case embracing the particular grounds upon which said application was made and upon which it was demurred to and dismissed are set forth in the decision of the case of Bancroft v. Bancroft, ante, p. 359, [173 P. 579]. The main contention of the appellant upon this appeal is that the trial court has power, upon the motion of either party, to set aside the interlocutory decree in a divorce case at any time prior to the entry of the final decree. This contention cannot be sustained. It is well settled that an interlocutory decree of divorce is only subject to attack in the proceeding in which it is entered upon appeal, or by proceedings under section 473 of the Code of Civil Procedure, within six months after the entry of such decree, and that after the expiration of the period within which either of these forms of attack may be made, the trial court is without jurisdiction to alter or set aside its interlocutory decree. (Claudius v. Melvin, 146 Cal. 257, [79 P. 897];Suttman v. Superior Court, 174 Cal. 243, [162 P. 1032];Newell v. Superior Court, 27 Cal.App. 343, [149 P. 998];Reed v. Reed, 9 Cal.App. 748, [100 P. 897].)
It follows that the appellant's contention cannot be upheld and hence that the order must be, and is hereby, affirmed.
Sloss, J., Wilbur, J., Shaw, J., and Angellotti, C. J., concurred.